Citation Nr: 0204936	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  01-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a rating decision in November 1974 that denied a 
claim of entitlement to service connection for a psychiatric 
disorder was clearly and unmistakably erroneous.

2.  Whether rating decisions dated in March 1983 and July 
1985 that determined that the veteran had not submitted new 
and material evidence to reopen a claim of entitlement to 
service connection for a psychiatric disorder were clearly 
and unmistakably erroneous.

3.  Whether an administrative decision dated in November 1987 
that determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a psychiatric disorder was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1971 until July 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran appealed a rating decision of the RO in San Juan, the 
Commonwealth of Puerto Rico.  However, he relocated to 
Florida and this case was transferred to the St. Petersburg, 
Florida, RO.


FINDINGS OF FACT

1.  A November 1974 rating decision, of which the veteran was 
informed by letter the next month, denied service connection 
for a psychiatric disorder.

2.  The veteran did not file a notice of disagreement with 
the November 1974 decision.

3.  The RO's November 1974 rating decision, which denied 
service connection for a psychiatric disorder, was consistent 
with and supported by the evidence of record and the existing 
legal authority.

4.  Rating decisions in March 1983 and July 1985 determined 
that the veteran had not submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.

5.  The veteran did not perfect an appeal with either the 
March 1983 or July 1985 decisions.

6.  The proper laws and regulations and the facts, as they 
were known at the time, were considered and applied by the RO 
in March 1983 and July 1985; the outcome of the rating 
decisions of March 1983 and July 1985 was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.

7.  In response to correspondence from the veteran in October 
1987, the RO notified the veteran in November 1987 that he 
must submit new and material evidence to reopen his claim for 
service connection for a psychiatric disorder.

8.  The veteran failed to respond to the November 1987 letter 
from the RO.

9.  The November 1987 administrative action took no 
adjudicative action with respect to the issue of entitlement 
to service connection for a nervous condition, consistent 
with and supported by the evidence of record and the existing 
legal authority.


CONCLUSIONS OF LAW

1.  The RO's November 1974 rating decision was not clearly 
and unmistakably erroneous in denying entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5107, 
7105 (West 1991); 38 C.F.R. § 3.105(a) (2001).

2.  The RO's March 1983 and July 1985 rating decisions, which 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a psychiatric disorder, were not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2001).

3.  The November 1987 administrative determination that the 
veteran had not submitted new and material evidence to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1998, the appellant filed a claim of clear and 
unmistakable error (CUE) concerning rating decisions dated in 
November 1974, March 1983 and July 1985, and a November 1987 
administrative denial.  The first of these decisions denied 
service connection for a nervous condition - specifically, 
anxiety reaction - and the remainder of the decisions listed 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
notice of disagreement is filed within the one-year period, 
the RO shall issue a statement of the case.  38 U.S.C.A. § 
7105(d).  The veteran is then provided a period of 60 days 
(or the remainder of the one-year period from the date of 
mailing of the notice of the determination being appealed) to 
file the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 
20.302(b) (2001) (previously 38 C.F.R. § 19118(b) (1974, 
1982), 38 C.F.R. § 19.129(b) (1984, 1987)).  In the absence 
of a perfected appeal, the RO's decision becomes final, and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2001).

The veteran did not appeal any of the listed decisions.  
Thus, they are final.  38 U.S.C.A. § 7105(d).  Therefore, 
these decisions can be revised only upon a showing that they 
were clearly and unmistakably erroneous or upon presentation 
of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(2001); Manio v. Derwinski, 1 Vet. App. 140 (1991).  As 
discussed below, these decisions were eventually revised by 
the Board's 1996 decision that reopened the claim and granted 
service connection for schizophrenia.  The veteran now argues 
that these determinations should be revised on the basis of 
CUE.  

The history leading to the December 1998 claim of CUE 
includes a March 1996 decision of the Board that reopened the 
claim and granted service connection for chronic 
schizophrenia.  The RO, in July 1996, then assigned a 100 
percent evaluation for this disability and assigned an 
effective date of service connection from March 26, 1991.  
The veteran appealed the effective date of service 
connection.  In an October 1997 decision, the Board denied an 
effective date earlier than March 26, 1991, for the grant of 
service connection, on the basis that all claims for service 
connection for a nervous disorder filed prior to that date 
had been denied, that these denials were final, and that the 
last final denial was dated in November 1987.

Thus the veteran is now contending that all the prior, final 
denials of service connection for a psychiatric disorder 
contain CUE.  The claim of CUE is based, essentially, on the 
Board's finding of fact in 1996 that the additional evidence 
received since the November 1974 rating decision included a 
July 1973 VA medical certificate showing a diagnosis of 
undifferentiated schizophrenia.  It is contended that this 
finding is now "the law of the case".  It is asserted that 
the document in question was of record at the time of the 
March 1983, July 1985, and November 1987 decisions and that 
they, therefore, contain CUE because the evidence then of 
record established that the veteran was entitled to service 
connection.  As for the November 1974 decision, it is 
contended that it contains CUE because it either failed to 
grant service connection to a veteran who had exhibited 
psychosis within one year of his separation from service or 
because VA failed to satisfy its duty to assist the veteran 
by obtaining and considering all of his VA medical records, 
i.e., the document in question. 

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  

The error must be so undebatable that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Errors 
that would not have changed the outcome are harmless and, by 
definition, do not give rise to the need for revising the 
previous decision.  See Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell, 3 Vet. App. at 313- 
314.  Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993).

The argument made in the claim for CUE turns the definition 
of CUE on its head.  It is not the original decision that is 
fatally flawed.  Rather, it is the Board's 1996 decision that 
mistakenly identified a document generated in October 1974 as 
a document generated in July 1973.  Moreover, the argument 
made in the claim for CUE is essentially an argument as to 
how the RO interpreted the document in 1983, 1985, and 1987.  
The fact that the document was later interpreted as one from 
July 1973 rather than from October 1974 does not mean that 
the evidence was not correctly interpreted in 1983, 1985, and 
1987.  Nor does it mean that the correct facts were not 
before the RO in 1983, 1985, and 1987.  Furthermore, because 
a determination of CUE is based on the record that existed at 
the time of the prior decision, the Board's interpretation of 
a document in 1996 can not form the basis of a finding of CUE 
in the earlier RO decisions. 

The Board also notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo, 6 Vet. App. at 
44-45.  

Furthermore, a failure to fully develop evidence is not 
considered to be clear and unmistakable error.  "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  As noted above, the claim of CUE in 
the 1974 RO decision is based, in part, on an allegation of 
failure of the duty to assist.  Such a failure is not a basis 
for a finding of CUE.

November 1974 Rating Action

In 1974, as now, service connection meant that the facts, 
shown by the evidence, establish that a particular disease or 
injury resulting in disability was incurred coincident with 
active military, naval, or air service, or, if preexisting 
such service, was aggravated therein.  38 U.S.C. § 310 
(1974); 38 C.F.R. § 3.303(a) (1974).  Furthermore, where a 
veteran served for ninety (90) days or more during a period 
of war and develops a psychosis to a degree of 10 percent 
within one year from date of separation from service, such 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307 and 3.309 
(1974).  If a condition noted during service is not shown to 
be chronic, continuity of symptoms sufficient to establish 
the chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303 (1974).

In 1974, the RO noted that the service medical records did 
not reflect complaints, findings or diagnoses regarding a 
psychiatric disorder.  On the June 1973 examination report 
conducted prior to separation, the veteran denied a history 
of psychiatric problems.  

A report of a VA examination conducted in July 1974, within 
one year from date of separation from service in July 1973, 
included a diagnosis of psychoneurosis, anxiety reaction with 
conversion features.  The November 1974 rating decision 
denied service connection for anxiety reaction. 

The Board finds that the November 1974 rating decision, which 
denied service connection for a nervous condition, was based 
on the correct facts as they were known at that time and a 
correct application of the applicable law.  At the time of 
that rating decision, there was no evidence of a nervous 
condition during the veteran's military service.  Further, 
there was no medical evidence of record showing that the 
anxiety reaction diagnosed in July 1974 was related to 
disease or injury during his military service.  None of the 
evidence then of record suggested that the veteran suffered 
from a psychosis.  Consequently, the failure to grant service 
connection by applying the presumption in 38 C.F.R. §§ 3.307 
and 3.309 - which was used by the Board in 1996 to grant 
service connection for schizophrenia - was not CUE.

The veteran's representative argues that the RO failed in its 
duty to assist by not requesting additional medical records.  
Even if this is true, a failure to comply with the duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error since such a breach creates only an 
incomplete rather than an incorrect record.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  In Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995), the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court) noted that "the determinative issue was not 
evidentiary but legal, i.e., has the appellant complied with 
the legal requirements to plead a CUE claim." The same issue 
is inherent in this case.  

The veteran has raised questions concerning the appropriate 
development of the case, but he has not provided "persuasive 
reasons... as to why the result would have been manifestly 
different but for the alleged error."  Fugo, 6 Vet. App. at 
44.  That is, even if the RO had obtained the October 1974 VA 
medical certificate before it made its November 1974 
decision, a diagnosis of schizophrenia in late October 1974 - 
more than one year after the veteran's discharge from service 
in July 1973 - would not necessarily change the result.  

The appellant is correct that a diagnosis is not required 
within the initial post service year.  Nonetheless, a 
determination that an October 1974 diagnosis of a psychosis 
would support a grant of service connection would involve 
evaluation of the evidence to reach a decision that the 
later-diagnosed psychosis was manifested to a degree of 10 
percent disabling within one year from the veteran's 
discharge from military service.  It is not undebatable that 
the later-diagnosed psychosis was manifested to such a degree 
within that year.  As noted above, a difference in the 
evaluation of the evidence of record at the time of the 
November 1974 decision is not a basis for a finding of CUE.

There was substantial compliance with the duty to assist 
provisions in effect at that time.  There were attempts made 
to obtain evidence identified as material to the claim.  In 
October 1974, the veteran reported that he had been receiving 
treatment at the Hospital de Psquitria since 1974.  The RO 
sent the necessary VA forms in October 1974 including 
authorization forms to obtain additional medical records.  It 
does not appear that the veteran returned the authorizations 
to the RO.  Also, the veteran was afforded a VA examination 
concerning his claim.  In reporting his medical history at 
the July 1974 VA examination, the veteran indicated that that 
he had not received any prior psychiatric treatment or 
hospitalization.  

The Board notes that the RO eventually obtained the VA record 
in question.  This clinical record was a significant piece of 
evidence considered by the Board in eventually granting 
service connection in March 1996.  The veteran argues, in 
essence, that the RO had constructive knowledge of this VA 
record and therefore, since the Board did not consider this 
clinical note, there was CUE in not granting service 
connection.  

The mere fact that service connection was granted for 
schizophrenia in March 1996 does not establish CUE in the 
prior decisions, because a determination concerning CUE must 
be based on the record and the law that existed at the time 
of the prior decision.  See Russell, 3 Vet. App. at 313-314; 
see also Porter, 5 Vet. App. at 235- 236 (holding that 
subsequently developed evidence is not applicable to a claim 
of clear and unmistakable error.).  

The Board notes that the Court has held that the VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
However, in Lynch v. Gober, 11 Vet. App. 22, (1997) (Lynch 
I), the Court specifically rejected the appellant's assertion 
that the RO in 1983 had been in receipt of an April 1983 VA 
medical examination report under the doctrine of constructive 
notice as Bell is not retroactively applicable to VA 
adjudications occurring before Bell.  This applies to the 
instant case, as this case law was not in effect at the time 
of the 1974 rating decision.  Clearly, the failure to obtain 
the October 1974 medical certificate before the November 1974 
rating decision was made cannot form the basis for a finding 
of CUE in that decision.

March 1983 and July 1985 Rating Decisions and
November 1987 Administrative Decision 

The veteran attempted to reopen his claim on different 
occasions.  In February 1983, the RO received additional VA 
medical records that for the most part appear to date between 
1974 and 1983.  These records noted continuing treatment for 
his psychiatric disorder.  The RO in March 1983 determined 
that there was no evidence of continuity of symptoms and 
denied reopening the claim for service connection for nervous 
condition. 

In February 1984, the veteran attempted to reopen his claim 
for service connection for a nervous condition.  The evidence 
submitted to the RO included duplicate copies of the 
aforementioned records, as well as additional VA and private 
medical records that date between 1983 and 1984.  In July 
1985, the RO determined that the veteran had not submitted 
new and material evidence to reopen the claim for a 
psychiatric disorder.

In October 1987, the RO received statements from the veteran 
that included references to his psychiatric disorder.  The RO 
informed the veteran in November 1987 that his claim for 
service connection for a nervous condition had been 
previously denied and he would have to submit new and 
material evidence to reopen his claim.  The veteran did not 
respond to that request.  Consequently, no further action was 
taken by the RO.

Eventually, as discussed above, a March 1996 Board decision 
reopened the claim and granted service connection for chronic 
undifferentiated schizophrenia.  

The 1983, 1985, and 1987 decisions concluded that the 
previously denied claim was not reopened.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

The Board concludes that there is no CUE in the 1983, 1985, 
and 1987 decisions to the effect that the additional evidence 
added to the veteran's claims file did not constitute new and 
material evidence sufficient to reopen the claim for service 
connection.  

As noted above, in February 1983, the RO received additional 
VA medical records for the most part appear to date between 
1974 and 1983.  These include a copy of the document in 
question -- a medical certificate, VA Form 10-10m.  It is the 
November 1972 edition of the form, so it must have been 
generated after that date.  It is a photocopy of notes that 
were handwritten on the form, and some of the handwriting 
overlaps some of the printing on the form; admittedly, the 
whole document is not as clear and easy to read as printed 
text.  The RO repeatedly interpreted it one way; the Board, 
in 1996, interpreted it another way.  It is not signed and 
dated by the VA physician in the blocks provided.   

Block #1 contains handwritten notes in two different hands.  
They are interpreted as follows, with unclear words or 
editorial comment in brackets.  The first one, which is 
signed by a medical doctor, as indicated by the M.D. 
following the signature, is as follows:

Discharged [...] Army, July, 1973.
22 y/o ? white pt, Prima Facie with 
[indicated by a c with a line over it] 
[...] claim filed, N.P. condition.  Seeking 
psychiatric help.  [...] Notify 
psychiatrist. 

The second one consists of a block of handwritten notes with 
a wide left margin.  In the left margin is the following 
note:

Psych. Note.
Oct [or "Get" (?)] 30/74
12:00 midnight

The beginning of the note reads:

This 22 yr old male white pt who is a 
prima fascie [sic] is brought by his 
father ...

As noted above, there are different interpretations as to the 
date of this clinical record.  The Board, in its March 1996 
decision granting service connection, determined that the 
date of the medical certificate was July 1973.  This may have 
been because the July 1973 date appears at the top of the 
form, while the beginning of the sentence in which it occurs 
is obscured by the printing on the form.  Moreover, the date 
of October 30, 1974 in the margin could be subject to 
misreading due to the unclear handwriting.  The veteran 
argues that the date of July 1973 must now be accepted as the 
correct date, and then bases all his CUE arguments on the 
theory that the July 1973 date must be treated as the actual 
date of the document.

On the other hand, the RO has consistently treated the 
document as not dated in July 1973.  And, in its October 1999 
rating decision concerning the claim for CUE, the RO 
explicitly determined that the date of the medical 
certificate is October 30, 1974.  The Board agrees with the 
RO.  Notably, the veteran is twice identified in this 
document as age 22.  His birth date is consistently listed in 
the record as March 17, 1952, including in several forms that 
he signed.  This birth date would mean that he was age 22 
between March 17, 1974 and March 16, 1975 - which makes it 
far more likely that this document is, in fact, dated in 
October 1974 rather than in July 1973.  

The Board concludes that the RO's interpretation of this 
document in 1983, 1985, and 1987 as dated in October 1974 is 
not CUE.  There is ample evidence in the claims file that 
would lead to a conclusion that the clinical document is 
dated more than a year subsequent to service discharge.  
Moreover, even if the Board later disagreed with the RO's 
dating of the medical certificate, the date of the document 
is not so clearly July 1973 as to compel a conclusion that 
service connection for a psychiatric disability should have 
been granted in March 1983, July 1985, or November 1987.  The 
date of the document has been subject to misreading; it is 
not a matter about which reasonable minds could not differ.  

The Board must conclude that the veteran has not articulated 
a plausible argument based on a failure to apply the law or 
misapplication of the law to his case in light of the 
evidence.  As previously stated, disagreement with the way 
the evidence was evaluated is not a claim of clear and 
unmistakable error.  See generally, Eddy v. Brown, 9 Vet. 
App. 52 (1996).

The Board finds that the decision of the RO denying service 
connection for the psychiatric disorder represented proper 
application of the facts as they were then known to the law 
as it then existed.  The allegation of failure to follow 
applicable regulations is not supported by close review of 
the record, and, further, it is neither claimed, nor shown, 
that the alleged failure to follow applicable regulation 
changed the outcome.

The Board notes that a change in the law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify the claimant 
of the information and evidence necessary to substantiate a 
claim for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

As discussed above, claims of CUE are based on the law in 
effect at the time of the decision claimed to contain CUE.  
Thus, a later change in the law would not form a basis for 
CUE.  Moreover, the Court, in Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) held that the VCAA is not applicable to 
the claims of CUE in 1985 and 1987 BVA decisions.  The same 
reasoning used by the Court in Livesay is applicable to 
claims of CUE in RO decisions.  Consequently, the Board 
concludes that the VCAA would not apply in this situation.








	(CONTINUED ON NEXT PAGE)



ORDER

The claim of CUE in a November 1974 rating decision denying 
service connection for a psychiatric disorder is denied.

The claim of CUE in rating decisions dated in March 1983 and 
July 1985, which determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
is denied.

The claim of CUE in an administrative decision dated in 
November 1987, which determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

